DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 01/28/2021 has been entered and fully considered. Claims 1, 3-17 and 19 are pending, of which claim 1 is currently amended and claims 15 and 16 are withdrawn. Claims 2 and 18 are cancelled. No new matter has been added.
In view of the amendment, claim 3 is now rejected on new grounds under 35 USC 112, and the previous rejection under 35 USC 103 is maintained. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 fails to include all of the limitations of the claim upon which it depends, because it recites a range of average size of the graphitic carbon particles that is broader than the ranges of average dimensions recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0212762 A1 (Nakamura) in view of US 2011/0111294 A1 (Lopez) and US 2015/0364794 A1 (Nakazawa).

    PNG
    media_image1.png
    296
    333
    media_image1.png
    Greyscale

Regarding claims 1 and 3, Nakamura discloses a composite electrode material comprising particles (A), carbon particles (B) and carbon nanofibers (D) [0012]-[0016], wherein the particles (A) are preferably Si [0032], the carbon particles (B) are preferably a graphite material [0041], the Si particles (A) and the carbon nanofibers (D) are uniformly mixed using a mixer which can apply shearing stress so as to be appropriately entangled and uniformly dispersed and the Si particles (A) and carbon nanofibers (D) are uniformly dispersed within the  graphite carbon particles (B) [0085]-[0087], [0095]. See Fig. 2, reproduced above.
Nakamura does not disclose grinding the mixture. Lopez however teaches combining silicon components with carbon nanofibers by milling involving grinding using a grinding medium to form a ground material composite in which the materials are intimately associated, so as to introduce strong mechanical interactions and because the softer silicon is coated over the harder carbon materials [0049], [0094]-[0096]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to grind the carbon fiber and silicon mixture of Nakamura, as in Lopez, in order to form a ground product of an intimate mixture of 
Nakamura does not disclose that the graphitic carbon is in the form of oblong particles or elongated spheres. Nakazawa however teaches both spherical and ellipsoidal (oblong/elongated sphere) graphite are particularly preferable forms of graphite from the viewpoint of particle fillability and charge/discharge rate characteristics [0313]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use graphitic carbon in the form of oblong particles or elongated spheres, as in Nakazawa, in place of the spherical carbon particles of Nakamura, because they are known to be equivalent and because they would provide good particle fillability and charge/discharge rate characteristics.
Nakamura further discloses that the graphitic carbon particles (B) preferably have a 50% particle diameter (D50) (average dimension) of not less than 3 µm and not more than 20 µm [0042], and a first average dimension and a second average dimension larger than the first average dimension is an inherent feature of the oblong particles or elongated spheres, as taught by Nakazawa. Although the claimed ranges of the first and second average dimensions of between 5 and 10 microns and between 10 and 20 microns, respectively, are not specifically disclosed, they nevertheless would have been obvious to one of ordinary skill in the art because they both lie inside Nakamura’s disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.04 I.
Regarding claim 4, Nakamura further discloses that the Si particles (A) may for example make up about 9.7% by mass of the composite electrode material [Table 2].

Regarding claim 6, Nakamura further discloses that the carbon nanofibers (D) can be synthesized by gas phase methods [0077].
Regarding claim 7, Nakamura further discloses that the amount of carbon nanofibers (D) is preferably not less than 0.5 parts by mass and not more than 15 parts by mass relative to total 100 parts by mass of the Si particles (A) and the graphite carbon particles (B) [0080], for example about 2.8% or about 2.2% by mass [Table 2].
Regarding claim 8, Nakamura discloses the material as claimed in claim 1, as shown above, and further discloses that the carbon nanofibers (D) may for example have a length of 7.5 or 7.2 µm [Table 1], and a diameter preferably not more than 200nm [0071]. Nakamura does not specifically teach that the diameter is less than or equal to 150 nm, however the claimed range nevertheless would have been obvious because it overlaps with the disclosed range. See MPEP 2144.05 I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, it would have been obvious to optimize the diameter because Nakamura teaches that carbon nanofibers having a large fiber diameter usually have a small aspect ratio, and networks in a matrix such as resin may be often difficult to be efficiently formed, while carbon nanofibers having a small fiber diameter usually have a large aspect ratio, and thus are susceptible to aggregation, and may be not untangled in a matrix such as resin and often difficult to be dispersed [0071]. See MPEP 2144.05 II.

Regarding claims 10, 11 and 17, Nakamura further discloses an electrode comprising the composite electrode material and a binder such as styrene-butadiene rubber, poly(vinylidene fluoride) or polyacrylonitrile [0087], [0090].
Regarding claim 12, Nakamura discloses the electrode as claimed in claim 11, as shown above, and further discloses that the amount of binder is preferably 0.5 to 100 parts by mass relative to 100 parts by mass of the composite electrode material [0090]. Nakamura does not specifically teach that the amount of binder is 0.1 to 10 parts by mass relative to the total weight of the electrode, however the claimed range nevertheless would have been obvious because it overlaps with the disclosed range. See MPEP 2144.05 I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 13 and 14, Nakamura further discloses a lithium ion battery comprising a positive electrode and the negative electrode [0096].
Regarding claim 19, Nakamura further discloses that the graphite carbon particles (B) may for example make up about 87% by mass of the composite electrode material [Table 2]. The amount of the particles (A) is not less than 1 part by mass and not more than 100 parts by mass relative to 100 parts by mass of the carbon particles B and the amount of the carbon nanofibers (D) is not less than 0.1 part by mass and not more than 20 parts by mass relative to total 100 parts by mass of the particles (A) and the carbon particles (B) [0020], [0080]. Although prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Note also that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. 

Response to Arguments
Applicant’s arguments filed 01/28/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant argues that no mechanical grinding is performed in Nakamura and as such no intimate mixture of carbon nanofibers (D) and particles (A) is present within the material composite of Nakamura. However, the claimed mechanical grinding is taught by Lopez, such that in the material composite of the combination the mixture of carbon fibers and silicon would be a ground product of an intimate mixture, as claimed. The applicant argues that paragraph [0083] explains that the composite material of Nakamura is simply a mixture, but has failed to show any difference between the claimed ground product of an intimate mixture and the mixture of Nakamura when it is ground as taught by Lopez. Note that Lopez explicitly teaches that the grinding yields a composite in which the materials are “intimately associated” with “strong mechanical interactions between the material components” (see paragraphs [0049], [0094]).
The applicant further alleges that Lopez teaches coating the silicon over carbon nanofibers instead of over graphite, because carbon nanofibers are harder than graphite. This is a misinterpretation of the reference. What Lopez discloses in paragraph [0049] is that “the softer silicon is coated over or mechanically affixed with the harder carbon materials”. This is not a comparison between the hardness of various carbon materials, but rather a comparison between the carbon materials in general and silicon. In other words, this teaching is not specific to hard carbon as opposed to soft carbon, but rather means that because carbon is harder than silicon (i.e., “softer silicon”), the silicon is coated over the carbon in general. Therefore, Lopez does not teach away from the configuration of Nakamura in which the Si particles (A) adhere to the graphitic carbon particles (B). Moreover, Nakamura is not limited to the Si being coated only on the graphitic carbon particles (B), because as disclosed in paragraph [0087], all of the 
The applicant further alleges that Lopez teaches a higher content of silicon than Nakamura. To the contrary, Lopez teaches in paragraph [0094] that the content of silicon may be as low as 5 weight percent. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123. Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The applicant argues that Nakazawa would lead the skilled artisan to use spherical particles instead of ellipsoidal particles, because there is a specific advantage to use spherical particles. However, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). In this case, Nakazawa explicitly teaches in paragraph [0313] that ellipsoidal particles are a particularly preferred option. That spherical particles may have a specific advantage is not a criticism of ellipsoidal particles. "The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
The applicant further argues that Nakazawa does not teach any first and other dimensions of the ellipsoidal particles, however, the claimed dimensions nevertheless would have been obvious to one of ordinary skill in the art, because both claimed ranges are encompassed by the range of particle size taught by Nakamura, and because ellipsoidal particles inherently have a first dimension smaller than the other dimensions.
For the above reasons, the previous rejection is being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727